Citation Nr: 0943435	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-30 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
(claimed as insomnia).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 
1988, from July 1999 to August 1999, and from February 2003 
to February 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for the above-referenced claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).

The Veteran has essentially claimed that he has an insomnia 
condition that is related to his service-connected 
musculoskeletal disabilities.  Specifically, he has asserted 
that he has insomnia as a result of the ongoing pain and 
discomfort from his service-connected left shoulder 
disability, right knee disability, and left knee disability.  
The Board finds that further development is required in this 
case in order to adequately adjudicate the Veteran's claim.

A review of the claims file reflects that the Veteran 
underwent a VA mental disorders examination in December 2005.  
He reported experiencing poor sleep with early awakening.  
Following a clinical examination, the diagnosis was anxiety 
disorder, not otherwise specified.  The examiner opined that 
based on the Veteran's history, records, and clinical 
evaluation, the Veteran's diagnosed anxiety disorder was not 
due to, caused by, the result of, or secondary to his 
service-connected disabilities or his military service.  
However, the examiner did not discuss whether the Veteran had 
an insomnia condition or whether his insomnia was a symptom 
of his anxiety disorder.  Indeed, the examiner provided no 
diagnosis, opinion, or discussion whatsoever as to the 
Veteran's report of difficulty sleeping.

Subsequently, a March 2006 VA medical treatment record was 
associated with the claims file.  The record shows the 
Veteran's report of pain in his left shoulder and bilateral 
knees, and his report of difficulty sleeping.  He was 
diagnosed with insomnia and prescribed medication for his 
condition.

In light of the foregoing, the Board finds that additional 
development is needed to assess the nature, severity, and 
etiology of the Veteran's claimed insomnia condition.  In 
this regard, the Board finds the December 2005 VA mental 
disorders examination report to be inadequate with which to 
decide the Veteran's claim, as it is negative for any 
discussion as to his claimed insomnia condition.  Moreover, 
the medical evidence reflects that the Veteran was 
subsequently diagnosed with insomnia, following his report of 
orthopedic pain.  However, the insomnia diagnosis and reports 
of pain were not of record at the time of the December 2005 
VA examination, and have thus not been considered by an 
appropriate VA examiner.  Information as to the etiology of 
the Veteran's claimed insomnia condition would prove 
beneficial in deciding the Veteran's claim.  Thus, the RO 
should undertake appropriate action so that such information 
may be obtained and considered in adjudicating the Veteran's 
claim.    

The Board notes that assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering a medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Board 
needs additional information in order to make a determination 
as to whether the Veteran's current insomnia diagnosis is 
related to his service-connected disabilities.  As such, on 
remand, the Veteran should be scheduled for a VA examination 
so that a medical opinion can be obtained regarding whether 
any diagnosed insomnia disorder is related to a service-
connected disability or is otherwise related to his military 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the nature and etiology of any 
current insomnia disorder.  The entire 
claims file and a copy of this Remand must 
be made available to and reviewed by the 
examiner prior to conducting the 
examination.  All necessary tests and 
studies should be performed, and all 
findings must be reported in detail. 

The examiner is asked to provide an 
opinion as to the following:

(a) Whether it is at least as likely as 
not (i.e., probability of 50 percent or 
greater) that any diagnosed insomnia 
disorder is related to a service-connected 
disability or is otherwise related to the 
Veteran's military service.  In so 
opining, the examiner is asked to discuss 
the Veteran's documented report of pain 
associated with his service-connected left 
shoulder, right knee, and left knee 
disabilities, as well as his report of 
difficulty sleeping.

(b) If any diagnosed insomnia condition is 
not found to be related to a service-
connected disability or the Veteran's 
military service, the examiner is asked to 
provide the etiological cause of the 
insomnia condition, if at all possible.


The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  It is 
requested that the examiner consider and 
reconcile any additional diagnoses of 
record or any contradictory evidence 
regarding the above.  If the examiner is 
unable to provide an opinion without 
resort to mere speculation, he or she 
should so indicate and explain why an 
opinion can not be rendered.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


